485APOS Reg. No.811-01932 File No. 002-43674 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. o Post-Effective Amendment No.45 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.33 VALLEY FORGE FUND, INC. (Exact Name of Registrant as Specified in Charter) 1375 Anthony Wayne Drive Wayne, PA 19087 (Address of Principal Executive Office) (Zip Code) Registrants Telephone Number, including Area Code: 1-800-548-1942 With a copy to : c. Richard Ropka , Esq. Law Office of C. Richard Ropka, LLC 215 Fries Mill Road Turnersville, New Jersey 856-374-1744 (phone) 866-272-8505 (fax) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) o Immediately upon filing pursuant to paragraph (b) x on April 30, 2010 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(i) o on [date] pursuant to paragraph (a)(1)of rule485 o 75 days after filing pursuant to paragraph (a)(ii)of Rule485 o on pursuant to paragraph (a)(2)of Rule485 o on pursuant to paragraph (a)(3)of Rule485 VALLEY FORGE FUND, INC. Ticker Symbol: VAFGX PROSPECTUS April 30 , 2010 1-800-869-1679 Advised by: Valley Forge Management Corp. 1375 Anthony Wayne Drive Wayne , Pennsylvania 19087 This Prospectus provides important information about the Fund that you should know before investing. Please read it carefully and keep it for future reference. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS FUND SUMMARY Investment Objectives Fees and Expenses of the Fund Principal Investment Strategies Principal Investment Risks Performance Investment Adviser Investment Adviser Portfolio Managers Purchase and Sale of Fund Shares Tax Information Payments to Broker-Dealers and Other Financial Intermediaries ADDITIONAL INFORMATION ABOUT PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Investment Objectives Principal Investment Strategies Principal Investment Risks Temporary Investments Portfolio Holdings Disclosure MANAGEMENT Investment Adviser Investment Adviser Portfolio Managers HOW SHARES ARE PRICED HOW TO PURCHASE SHARES HOW TO REDEEM SHARES TAX STATUS, DIVIDENDS AND DISTRIBUTIONS FREQUENT PURCHASES AND REDEMPTION OF FUND SHARES DISTRIBUTION OF SHARES Distributor Distribution Fees Additional Compensation to Financial Intermediaries Householding FINANCIAL HIGHLIGHTS Notice of Privacy Policy & Practices FUND SUMMARY Investment Objectives: The Valley Forge Fund, Inc. is an open-ended, non-diversified, investment company that seeks capital appreciation. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) No-Load Shares Maximum Sales Charge (Load) Imposed on Purchases (as a % of offering price) None Maximum Deferred Sales Charge (Load) (as a % of the lower of original purchase price or redemption proceeds) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and other Distributions None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses .37 % Total Annual Fund Operating Expenses 1. 37 % Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Class 1 Year 3 Years 5 Years 10 Years No-Load Shares $[ 138] $[ 432] $[ 748] $[1,642 ] Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year, the Fund's portfolio turnover rate was 16 % of the average value of its portfolio. Principal Investment Strategies : The Funds principal investment strategy is value investing. The Fund invests in common stock of U.S. companies that the Funds adviser, Valley Forge Management Corporation, believes are under priced based on the companys intrinsic value. Security selections recommended by the Investment Adviser include companies that have shown a general upturn in earnings accompanied by dividend increases. The Advisor also recommends companies that either lead or are in the process of becoming leaders in their fields of endeavor. On occasion, companies will be recommended because research and discussions with management indicate that the stock price appears to be significantly undervalued. The four categories that the investment advisor evaluates in order to value a company and its securities, are as follows: Business Economics, Management Abilities, Financial Condition and Stock Price. The fund is willing to invest in the securities of companies with small, medium or large capitalizations. In other words, the Fund is open to a large universe of public companies so that it may find stocks with the exceptional traits that the Fund desires. Principal Investment Risks : As with all mutual funds, there is the risk that you could lose money through your investment in the Fund. Many factors affect the Funds net asset value and performance . Management Risk: The main risk of investing in the Fund is that the A dvisers strategy of investing in undervalued securities may fail. The A dviser may be incorrect in its assessment of the intrinsic value of the companies in which the F und invests, or value stocks may be out of favor with investors. The Fund may under perform and you may lose money. Common Stock Risk: The Fund invests the majority of its assets in common stocks. Historically, common stocks are more volatile than other securities such as bonds. The common stock of a company that experiences financial distress may lose significant value or become worthless. The rights of common stockholders are subordinate to all other claims on a companys assets including debt holders and preferred stock holders; therefore the Fund could lose money if a company in which it invests becomes financially distressed. Small and Medium Capitalization Stock Risk. The value of a small or medium capitalization company stocks or Underlying Funds that invests in stocks of small and medium capitalization companies may be subject to more abrupt or erratic market movements than those of larger, more established companies or the market averages in general. Market Risk Disclosure: Overall stock market risks may also affect the value of the Fund. Factors such as domestic economic growth and market conditions, interest rate levels and political events affect the securities markets. The value of the Fund will fluctuate and you could lose money by investing in the Fund. Issuer-Specific Risks: The price of an individual security can be more volatile than the market as a whole and can fluctuate differently than the market as a whole. An individual issuers securities can rise or fall dramatically with little or no warning based upon such things as a better (or worse) than expected earnings report, news about the development of a promising product or service, or the loss of key management personnel. Sector Risk: If the Funds portfolio is over weighted in a certain sector, any negative development affecting that sector will have a greater impact on the Fund than it would have on a fund that is not over weighted in that sector. The Fund may from time to time have a greater focus in certain sectors and weakness in those sectors could result in losses to the Fund. Non-Diversification Risk: The Fund is non-diversified. This means that the Fund may not own as many securities as a diversified mutual fund of the same size. Non-diversification gives the Fund more flexibility to focus its investments in the most attractive companies identified by the adviser. However, due to the smaller number of security holdings, the appreciation or depreciation of a single stock may have a greater impact on the Funds share price. As a result, this investment strategy can produce more fluctuation in the Funds value than a diversified mutual fund. Performance: The bar chart and performance table below show the variability of the Funds returns, which is some indication of the risks of investing in the Fund. The bar chart shows performance of No-Load shares of the Fund for each full calendar year since the Fund's inception. The performance table compares the performance of the No-Load shares of the Fund over time to the performance of a broad-based securities market index. You should be aware that the Funds past performance (before and after taxes) may not be an indication of how the Fund will perform in the future. Updated performance informati o n is available at no cost by calling 1-800-869-1679. No-Load Annual Total Return For Calendar Years Ended December 31 Best Quarter: 3 rd Quarter 2009 16.51 % Worst Quarter: 2 nd Quarter 2002 (14.98) % Performance Table Average Annual Total Returns (For period ended December 31, 2009 ) One Year 10 year No-Load shares Return before taxes 28.40
